In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 24, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment, the defendants submitted reports from the plaintiffs treating chiropractors and physician which indicated that the plaintiff suffers from a “permanent consequential limitation of use of a body organ or member” (Insurance Law § 5102 [d]; see, Lopez v Senatore, 65 NY2d 1017; Spezia v De Marco, 173 AD2d 462, *406463). The various medical opinions expressed by the plaintiffs treating doctors were supported by their respective physical examinations of the plaintiff and the objective physical tests which they each performed on the plaintiff (see, Grossman v Wright, 268 AD2d 79, 84). Accordingly, the defendants’ motion papers failed to establish, prima facie, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see, Thomas v Joyner, 237 AD2d 347; Mendola v Demetres, 212 AD2d 515).
In light of our determination we need not reach the appellants’ remaining contention. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.